LACOMBE, Circuit Judge.
The District Court in November, 1909, perpetually enjoined defendant from dealing in certain forms of railroad' tickets issued by complainant. The injunction was duly served upon him. On or about June 8, 1915, he violated the injunction. About these facts there is no dispute. Complainant therefore applied, in the same suit, to the same court, praying that defendant be adjudged to be in contempt and punished therefor.
[1-3] Although no opinion was written it seems apparent that the denial of the application “without prejudice” was because the court *989was of the impression that it had no authority to grant the relief prayed for because of the decisions in Gompers v. Buck’s Stove & Range Company, 221 U. S. 418, 31 Sup. Ct. 492, 55 L. Ed. 797, 34 L. R. A. (N. S.) 874, and In re Kahn, 204 Fed. 581, 123 C. C. A. 107. We do not understand that they control this application which is one by complainant for relief; these decisions have not put an end to civil remedies for contempt, which are remedial in their character. The court was not asked to order imprisonment for a fixed term as a penalty for an offense; a penalty which the defendant could not escape by anything it might be within his power to do. Undoubtedly defendent is in contempt of the prohibitory order of the District Court. By his disobedience he has caused pecuniary loss to complainant; had he not sold a cut-rate ticket it would presumably have sold a full-rate one; he may properly in this proceeding be fined a sum, which will fully compensate for such loss; that such fine may also act as a deterrent is no objection to its imposition. It may be difficult to get at the exact sum which will compensate complainant for its loss; it would not' be sufficient to fine defendant merely the difference between the two tickets. Complainant has been put to the trouble and expense of watching the defendant to ascertain if he were violating the injunction, of securing evidence of the fact, of presenting it to the District Court and here. The fine should be large enough to cover all these items. Iff defendant should fail to pay the fine imposed on or before a certain day the District Court could further order that he be imprisoned until he paid the fine. That would not be imprisonment for a fixed term as a penalty which defendant was powerless to- escape; he could escape imprisonment by obeying the order and paying the fine, or bj satisfying the court that he had no money with which to do so.
The order is reversed.